—In an action to foreclose a mortgage, the defendants George Bassi and Elizabeth Bassi appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered May 21, 2001, which granted the plaintiffs motion for a writ of assistance, and denied their cross motion, inter alia, to vacate a referee’s deed, set aside a foreclosure sale, and order a new foreclosure sale subject to their right of redemption.
Ordered that the order is affirmed, with costs.
A court possesses broad equitable powers to set aside a foreclosure sale where fraud, collusion, mistake, or misconduct casts doubt on the fairness of the sale (see Provident Sav. Bank v Bordes, 244 AD2d 470). No such misconduct occurred here. Moreover, the appellant mortgagors lack standing to object to the referee’s variance from the time of the essence term of sale with the successful bidder (see Scheckter v Emigrant Sav. Bank, 237 AD2d 273). In any event, the appellants’ facially improper, redundant, second bankruptcy filing was directly responsible for the delay in the closing of the foreclosure sale until after the law date specified in the terms of sale, and thus, they may not be heard to complain of this delay (see SRF Bldrs. Capital Corp. v Ventura, 224 AD2d 678).
*479The appellants’ remaining contentions are without merit. Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.